






EXHIBIT 10.1
INTERNATIONAL FLAVORS & FRAGRANCES INC.
RESTRICTED STOCK UNITS (“RSU”) AWARD AGREEMENT
(the “RSU AWARD AGREEMENT”)
PLAN YEAR [201X]



--------------------------------------------------------------------------------

Participant: [NAME]                        Job Level: [#]
Organization Unit/Location: [ORG. UNIT/LOCATION]    Position: [POSITION]
This RSU Award Agreement, dated as of [X, 20XX] (the “Grant Date”), is made by
and between International Flavors & Fragrances Inc., a New York Corporation,
including its affiliates (the “Company”) and [NAME OF PARTICIPANT] (the
“Participant”) under the International Flavors & Fragrances Inc. 2010 Stock
Award and Incentive Plan, as it may be amended from time to time (the “Plan”).
Pursuant to Section 6 of the Plan, Participant has been granted an RSU Award, as
described below (the “RSU Award”) subject to the Participant’s acceptance of the
attached RSU Terms and Conditions and the Plan, both of which are made a part
hereof and are incorporated herein by reference.


RSU Award Information
Grant Date
Award Value on Grant Date ($US)
Number of RSUs Granted




Closing Share Price on Grant Date ($US)
Vesting Date
Settlement of Award
[DATE]


[$___]


[__________]
[$__.__]


[Date]
Awards are settled within [60 days] of Vesting by delivery of [one Share of
Company Common Stock] [Cash equal to the Fair Market Value of one Share of
Company Common Stock on the Vesting Date]] for each RSU being settled



BY ELECTRONICALLY ACCEPTING THIS RSU AWARD, PARTICIPANT AGREES TO BE BOUND BY
THE PROVISIONS OF THE PLAN, THIS RSU AWARD AGREEMENT AND THE RSU TERMS AND
CONDITIONS AND RELATED ADDENDUM. THE PARTICIPANT HAS REVIEWED THE PLAN, THE RSU
AWARD AGREEMENT AND THE RSU TERMS AND CONDITIONS IN THEIR ENTIRETY, HAS HAD AN
OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO ACCEPTING THE RSU AWARD AND
FULLY UNDERSTANDS ALL OF THE PROVISIONS OF THE PLAN, THIS RSU AWARD AGREEMENT
AND THE RSU TERMS AND CONDITIONS. THE PARTICIPANT HAS BEEN PROVIDED WITH A COPY
OR ELECTRONIC ACCESS TO A COPY OF THE U.S. PROSPECTUS FOR THE PLAN AND THE TAX
SUPPLEMENT TO THE U.S. PROSPECTUS FOR PARTICIPANT'S COUNTRY OF EMPLOYMENT.
PARTICIPANT HEREBY AGREES TO ACCEPT AS BINDING, CONCLUSIVE AND FINAL ALL
DECISIONS OR INTERPRETATIONS OF THE COMMITTEE ARISING UNDER THE PLAN, THE RSU
AWARD AGREEMENT OR THE RSU TERMS AND CONDITIONS.
 


[ ] I ACCEPT



March 2014





--------------------------------------------------------------------------------








INTERNATIONAL FLAVORS & FRAGRANCES INC.
RSU AWARD AGEEMENT
TERMS AND CONDITIONS (the “RSU TERMS AND CONDITIONS”)


These RSU Terms and Conditions, including the relevant addendum, are a part of
each International Flavors & Fragrances Inc. (the “Company”) RSU Award Agreement
made under the Plan, which is hereby incorporated by reference.


Capitalized terms not defined herein shall have the meanings ascribed to them in
the Plan. In the event of any conflict between the provisions of these RSU Terms
and Conditions and the Plan, the provisions of the Plan shall govern.


1.
Amount of RSU Award. As of the Grant Date, the Participant shall be eligible to
receive an RSU Award in the number of RSUs specified on the first page of the
RSU Award Agreement. The RSU Award provides Participant with a contractual right
to receive [one share of Stock][cash equal to the Fair Market Value of one share
of Stock as of the Vesting Date] for each RSU being settled upon vesting.



2.
Eligibility for Award. A Participant’s eligibility for an RSU Award shall be at
the discretion of the Committee as authorized in Section 5 of the Plan. The
grant of an RSU Award is a one-time benefit and does not create any contractual
or other right to receive any future RSU Award.



3.
Vesting and Account. The RSU Award vests on the date set forth on the first page
of the RSU Award Agreement if not previously forfeited, and is 0% vested before
expiration of this period Prior to vesting, the Company or its designated agent
shall maintain a bookkeeping account reflecting the number of RSUs credited to a
Participant’s account.



4.
Settlement of the Award. Upon vesting, the RSU Award will be settled by delivery
of [one share of Stock][cash equal to the Fair Market Value (as defined in the
Plan) of one share of Stock] as of the Vesting Date, for each RSU being settled.
Such settlement shall occur promptly on or following the vesting of each RSU.



5.
Voting Rights and Dividends. RSUs do not provide voting or dividend rights until
fully vested and no dividends or dividend equivalents will be paid or credited
on any unvested RSUs.



6.
Termination of Employment or Leave of Absence. A Participant’s rights under the
RSU Award following termination of employment or leave of absence shall be
determined in accordance with the following provisions:



a.
Termination Not for Cause or Early Retirement. If the Participant is
involuntarily terminated not for Cause or voluntarily terminates for Early
Retirement, a pro-rata portion of all outstanding unvested RSUs shall remain
outstanding and will become vested at the Applicable Vesting Date as though
Participant had not had a termination of employment under this subsection 6(a).
The pro-rata portion


March 2014





--------------------------------------------------------------------------------








shall be determined by multiplying the number of unvested RSUs by a fraction,
the numerator of which is (x) the number of days from the Grant Date to the
Participant’s termination of employment and (y) the denominator of which is
1,066. A Participant’s RSUs that have not vested before such termination of
employment under this subsection 6(a), and which are not included in the pro
rata portion subject to continued vesting will be immediately forfeited.
“Applicable Vesting Date” means March 1 of the calendar year following the
calendar year in which the Participant terminates due to Disability or Normal
Retirement or, if earlier, the Award vesting date.


b.
Resignation or Termination With Cause. If a Participant resigns, or is
terminated by the Company for Cause, then all outstanding unvested RSUs will be
immediately forfeited.



c.
Normal Retirement or Disability. If a Participant terminates employment due to
Normal Retirement or Disability, then all outstanding unvested RSUs will remain
outstanding and will become vested at the Applicable Vesting Date as though the
Participant had not had a termination of employment under this subsection 6(c).
Upon vesting, such RSUs will be settled promptly, provided that if vesting
occurs at an Applicable Vesting Date earlier than the Award vesting date,
settlement will occur within fourteen (14) days after the Award vesting date.



d.
Death. If a Participant terminates employment due to death, then all outstanding
unvested RSUs will become immediately vested.



e.
Leave of Absence. If a Participant is not in active employment for any portion
of the vesting period as a result of a paid or unpaid leave of absence, the
terms of any unvested RSU may be adjusted, subject to local legal requirements
and applicable Company policies that govern leaves of absence.



7.
Change in Control. In the event the Company undergoes a “Change in Control” as
defined in Section 9 of the Plan, RSU Awards shall be treated as provided for in
Section 9 of the Plan.



8.
Clawback and Recoupment Provisions. Notwithstanding anything herein to the
contrary, if a Participant is designated by the Company as grade level 7 or
above for any portion of the vesting period, any RSU Award made or payable shall
be subject to the clawback, recoupment and forfeiture provisions of Section 10
of the Plan and Section 7 of the ESP, if applicable. By acknowledging the RSU
Award Agreement, the Participant acknowledges that any and all RSU Awards
previously granted to the Participant under Section 6 or Section 7 of the Plan
prior to the Grant Date, and any other cash or Stock provided to the Participant
prior to or following the Grant Date under the RSU Award or otherwise under the
Plan, are subject to the provisions of Section 10 of the Plan and Section 7 of
the ESP, if applicable.



9.
Limits on Transfers of Awards. Except as provided by the Committee, no RSU Award
and no right under any RSU Award, shall be assignable, alienable, saleable,


March 2014





--------------------------------------------------------------------------------








or transferable by a Participant other than by will or by the laws of descent
and distribution in accordance with Section 11(b) of the Plan.


10.
Administration.



a.
Administration. The Board has delegated administrative authority to the
Committee and the RSU Award shall be administered by the Committee or a subset
of the Committee that satisfies the requirements of Section 162(m) of the
Internal Revenue Code of 1986, as amended, and regulations promulgated
thereunder (the “Code”) with respect to any incentive compensation subject to
Code Section 162(m).



b.
Powers and Duties. The Committee shall have sole discretion and authority to
make any and all determinations necessary or advisable for administration of an
RSU Award and may adopt, amend or revoke any rule or regulation established for
the proper administration of an RSU Award. The Committee shall have the ability
to modify the RSU Award provisions, to the extent necessary, or delegate such
authority, to accommodate any changes in law or regulations in jurisdictions in
which Participants will receive RSU Awards. The Committee will oversee RSU Award
calculations. All interpretations, decisions, or determinations made by the
Committee pursuant to an RSU Award shall be final and conclusive.



11.
Amendment; Termination of the RSU Award. The Committee has the right to revise,
modify, or terminate an RSU Award in whole or in part at any time or for any
reason, and the right to modify any RSU Award amount in accordance with Section
11(e) of the Plan.



12.
Tax Liability and Withholding. The Participant shall be responsible for any tax
liability that may arise as a result of the payments contemplated by an RSU
Award or these RSU Terms and Conditions in accordance with Section 11(d) of the
Plan. The Participant acknowledges the Company is authorized to withhold taxes
due, or potentially payable in connection with any payment of an RSU Award in
accordance with Section 11(d) of the Plan. Further, the Participant agrees to
any deduction or setoff by the Company as provided under Section 11(f) of the
Plan.



13.
Compliance with Code Section 409A. Section 11(j) of the Plan is hereby
incorporated by reference.



14.
Severability; Survival of Terms. Should any provision of an RSU Award or these
RSU Terms and Conditions be held by a court of competent jurisdiction to be
unenforceable, such holding shall not affect the validity of the remainder of
the RSU Award or these RSU Terms and Conditions. These RSU Terms and Conditions
shall apply to and bind the Participant and the Company and their respective
permitted assignees and transferees, heirs, legatees, executors, administrators
and legal successors.




March 2014





--------------------------------------------------------------------------------








15.
Entire Agreement; Dispute Resolution. These RSU Terms and Conditions and all
addendums hereto, the RSU Award Agreement and the Plan constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof.



16.
Non U.S. Residents. Rights and restrictions for Participants residing in foreign
countries may differ and shall be based on applicable foreign law and will be
governed by Section 11(K) of the Plan.



17.
Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to an RSU Award by electronic means. The Participant hereby
consents to receive such documents by electronic delivery and, if requested, to
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.



18.
Governing Law. These RSU Terms and Conditions and the RSU Award Agreement shall
be governed by and construed according to the laws of the State of New York and
the United States without regard to principles of conflict of law.

19.
Consent for Data Transfer. By accepting this RSU Award Agreement, the
Participant voluntarily acknowledges and consents to the collection, use
processing and transfer of personal data as described herein, including for the
purpose of managing and administering the Plan, certain personal information,
including name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any shares of stock or directorships held in the Company, and details
of all options or any other entitlement to Shares or other equity of the Company
awarded, canceled, purchased, vested, unvested or outstanding in Participant’s
favor (“Data”). The Company and/or its affiliates will transfer Data among
themselves as necessary for the purpose of implementation, administration and
management of the Plan and may further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. These recipients may be located in the European Economic Area, or
elsewhere throughout the world, such as the United States. Participant
authorizes them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan
and/or the subsequent holding of Shares or equity on Participant’s behalf to a
broker or other third party with whom Participant may elect to deposit any
shares Stock acquired pursuant to the Plan. Participant may, at any time, review
Data, require any necessary amendments to it or withdraw the consents herein in
writing by contacting the Company; however, withdrawing consent may affect
Participant’s ability to participate in the Plan.



20.
Addendum. Notwithstanding any provision in these RSU Terms and Conditions to the
contrary, the RSUs shall be subject to any special terms and conditions for
Participant’s country of residence (and country of employment, if different) set
forth


March 2014





--------------------------------------------------------------------------------








in an addendum to these RSU Terms and Conditions (an “Addendum”). Further, if
Participant transfers Participant’s residence and/or employment to another
country, at the time of transfer, the special terms and conditions for such
country will apply to Participant to the extent the Company determines, in its
sole discretion, that the application of such terms and conditions is necessary
or advisable in order to comply with local laws, rules and regulations or to
facilitate the operation and administration of the RSUs and the Plan (or the
Company may establish alternative terms and conditions as may be necessary or
advisable to accommodate Participant’s transfer). Any applicable Addendum shall
constitute part of these RSU Terms and Conditions.

21.
Private Placement. The grant of RSUs is not intended to be a public offering of
securities in Participant’s country of residence (and country of employment, if
different). The Company has not submitted any registration statement, prospectus
or other filings with the local securities authorities (unless otherwise
required under local law), and the grant of the RSUs is not subject to the
supervision of the local securities authorities.



22.
Notices. Any notice required or permitted to be given under this RSU Award
Agreement or the RSU Terms and Conditions shall be in writing and shall be
deemed to have been given when delivered personally or by courier, or sent by
certified or registered mail, postage prepaid, return receipt requested, duly
addressed to the party concerned at the address indicated below or to such
changed address as such party may subsequently by similar process give notice
of:



If to the Company:


International Flavors & Fragrances Inc.
521 W. 57th Street
New York, New York 10019
Attn: Chief Human Resources Officer


If to the Participant:


To the last address delivered to the Company by the Participant in the manner
set forth herein.









March 2014



